Electronically Filed
                                                        Supreme Court
                                                        SCWC-30171
                                                        27-NOV-2012
                                                        11:36 AM



                            SCWC-30171
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,
                                vs.
       MELCHOR B. ADVIENTO, Petitioner/Defendant-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 30171; CR NO. 07-1-2068)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           Petitioner/Defendant-Appellant Melchor B. Adviento’s
 Application for Writ of Certiorari filed on October 15, 2012, is
 hereby accepted and will be scheduled for oral argument.       The
 parties will be notified by the appellate clerk regarding
 scheduling.
           DATED: Honolulu, Hawai#i, November 27, 2012.


 Summer M.M. Kupau,                   /s/ Mark E. Recktenwald
 for petitioner
                                      /s/ Paula A. Nakayama
 Donn Fudo,
 for respondent                       /s/ Simeon R. Acoba, Jr.

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack